                                                                              FILED
                                                                                JUN - 2 2021

 1                         UNITED STATES DISTRICT COU                      CLERK, U.S. DISTRICT
                                                                        SOUTHERN DISTRICT OF C L
                                                                       BY
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3

 4
                                   (Hon. Ruth B. Montenegro )

 5
     UNITED STATES OF AMERICA,                     Criminal Case No.: 21 CR01359-JLS
 6                                                 Magistrate Case No.:
 7                   Plaintiff,
 8                                                 DEPOSITION ORDER FOR
          vs.                                      MATERIAL WITNESS
 9
10   Jose UBENCE (1),
     Lourie Johanne MONTOYA (2),
11

12

13
                  Defendants.                  )
14

15

16                                           ORDER
17
           Upon request of material witnesses Francisco Javier Santana Camacho,
18
     Miguel Galicia Medina, Fernando Medina Ortiz, Wilber Rivera Romero,
19

20   (hereinafter "material witnesses and his/her counsel, Christopher K Monelt, and
21
     good cause appearing:
22
23   1.    The material witness being held in custody in case number 21CR01359
24
     shall be deposed on   (iC   &fe'e 1/JfJ.l.t      Ji}:IJ0¢t:_The deposition will take
25                                     I
26   place in the office of the United States Attorney located at 880 Front Street, Fifth

27   Floor, San Diego, California.
28
     2. All parties, meaning the United States and the defendant(s), shall attend the

                                               - 1-
 1   material witness deposition. The arresting agency shall bring the material witness

 2   to the deposition. If, in custody, the defendant shall be brought separately to the
 3
     deposition and a marshal shall remain present during the proceeding.
 4

 5   3. The United States Attorney's Office shall provide a digital recording operator
 6
     ("operator") and, if necessary, arrange for a federally court-certified interpreter, or
 7
 8   otherwise qualified interpreter (28 U.S.C. § 1827(2)), to be present for the
 9
     material witness( es). The cost of the interpreter for the material witness( es) shall
10

11
     be borne by the United States Attorney's Office.

12   4. If a defendant or defendants, represented by counsel appointed under the
13
     Criminal Justice Act ("CJA"), need an interpreter other than the interpreter for the
14

15   material witness( es) (if any), then defense counsel shall arrange for a federally
16
     court-certified interpreter, or otherwise qualified interpreter (28 U.S.C. § 1827(2)),
17

18   to be present. The cost of a separate interpreter for the defendant( s) shall be paid

19   with CJA funds. Interpreters procured by Federal Defenders of San Diego, Inc. are
20
     paid with its funds.
21

22   5. The United States Attorney's Office shall arrange for a certified court reporter
23
     to be present. The court reporter shall stenographically record the testimony, serve
24
25   as a notary and preside at the deposition in accordance with Rule 28(a) of the
26
     Federal Rules of Civil Procedure. The cost of the court reporter and transcript
27
28
     shall be borne by the United States Attorney's Office.


                                               -2-
 1   6. The deposition shall be recorded digitally, meaning a magnetic tape that

 2   records sound as well as visual images. At the conclusion of the deposition, on the
 3
     record, the witness( es) or any party may elect to have the witness( es) review the
 4

 5   videotape record of the deposition to check for errors or omissions and to note any
 6
     changes. Any errors, omissions or changes, and the reasons for making them, shall
 7

 8   be stated in writing, signed by the witness( es), delivered to the notary in a sealed
 9
     envelope and filed in the same fashion as described in Paragraph 17 below, unless
10

11
     the parties agree on the record to a different procedure.

12

13
     7. The operator shall select and supply all equipment required to videotape the
14

15   deposition and shall determine all matters of staging and technique, such as
16
     number and placement of cameras and microphones, lighting, camera angle, and
17

18   background. The operator shall determine these matters in a manner that

19   accurately reproduces the appearance of the witness( es) and assures clear
20
     reproduction of both the witness( es)' testimony and the statements of counsel. The
21

22   witness(es), or any party to the action, may object on the record to the manner in
23
     which the operator handles any of these matters. Any objections shall be
24
25   considered by the Court in ruling on the admissibility of the digital record. All
26
     such objections shall be deemed waived unless made promptly after the objector
27
28
     knows, or had reasonable grounds to know, of the basis for such objections.


                                               -3-
 1    8. The deposition shall be recorded in a fair, impartial and objective manner. The
 2    videotape equipment shall be focused on the witness( es); however, the operator
 3
      may, when necessary or appropriate, focus upon charts, photographs, exhibits, or
 4

 5    like material being shown to the witness( es).
 6
     · 9. Before examination of the witness(es) begins, the Assistant U.S. Attorney shall
 7
 8    state on the record his/her name; the date, time and place of the deposition; the
 9
      name of the witness( es); the identity of the parties and the names of all persons
10

11
      present in the deposition room. The court reporter shall then swear the witness(es)

12    on the record. Prior to any counsel beginning an examination of the witness( es),
13
      that counsel shall identify himself/herself and his/her respective client on the
14

15    record.
16
      10. Once the deposition begins, the operator shall not stop the videotape recorder
17

18    until the deposition concludes, except that, any party or the witness( es) may

19    request a brief recess, which request will be honored unless a party objects and
20
      specifies a good faith basis for the objection on the record. Each time the
21

22    recording is stopped, the operator shall state on the record the time the recording   ,
23
      stopped and the time it resumed. If the deposition requires the use of more than
24
25    one tape, the operator shall sequentially identify on the record the end and
26
      beginning of each recording.
27
28


                                               -4-
 1   11. All objections both as to form and substance shall be recorded as if the
 2   objection had been overruled. The Court shall rule on objections at the appropriate
 3
     time. The party raising the objection(s) shall prepare a transcript for the Court to
 4

 5   consider. All objections shall be deemed waived unless made during the
 6
     deposition.
 7
 8   12. The party offering the deposition into evidence at trial shall provide the Court
 9
     with a transcript of the portions so offered.
10

11
     13. Copies of all exhibits utilized during the digital deposition shall be attached to

12   the digital record.
13
     14. At the conclusion of the deposition, any objection, including the basis, to
14
15   release of the material witness( es) from custody shall be stated on the record. If
16
     there is no objection, the attorney for the material witness(es) shall immediately
17
18   serve all parties with a "Stipulation and Proposed Order for Release of the

19   Material Witness(es)" and submit the Order to the Clerk of Court for the Judge's
20
     signature. Prior to release from custody the attorney for the Government shall
21

22   serve the material witness( es) with a subpoena for the trial date and a travel fund
23
     advance letter.
24
25   15. The operator shall provide a copy of the videotaped deposition to any party
26
     who requests a copy at the cost of the U.S. Attorney. After preparing the requested
27
28
     copies, if any, the operator shall deliver the original videotape to the notary along


                                               -5-
 1   with a certificate signed by the operator attesting that the digital recording is an
 2
     accurate and complete record of the deposition. The operator shall then deliver the
 3
     digital recording to the notary along with a certificate signed by the operator
 4

 5   attesting that it is an accurate and complete recording of the deposition. The
 6
     notary shall file the original disc and certification with the Clerk of Court in a
 7
 8   sealed envelope marked with the caption of the case, the name of the witness(es)
 9
     and the date of the deposition.
10

11
     16. The notary shall file with the Clerk of Court in a sealed envelope the original

12   digital recording, along with any exhibits offered during the deposition. The
13
     sealed envelope shall be marked with the caption of the case, the name of the
14

15   witness( es), and the date of the deposition. To that envelope, the notary shall
16
     attach the certificate of the operator. If all counsel stipulate on the record, the
17

18   Government may maintain the original recording until production is ordered by.

19   the Court or requested by any party.
20
     17. Unless waived by the parties, the notary shall give notice to all parties of the
21

22   filing of the digitally recorded deposition with the Court pursuant to Federal Rule
23
     of Civil Procedure 30(f)(3).
24
25   18. If any party objects on the record to the release of the material witness(es)
26
     from custody, the objecting party must request in writing a hearing on the issue
27
28
     before the federal judge who is assigned the case or to such other district judge or


                                               -6-
 1   magistrate judge as they designate. Notice of the Request for Hearing must be

 2   served on all parties and filed with the Clerk of Court within twenty-four (24)
 3
     hours after the completion of the deposition, with a courtesy copy to chambers.
 4

 5   The Court will set a briefing schedule, if appropriate, and a date and time for the
 6
     objection to be heard as soon as reasonably practicable. At the hearing, the
 7
 8   objecting party must establish to the Court's satisfaction an appropriate legal basis
 9
     for the material witness( es) to remain in custody. If, after the hearing, the Court
10

11
     orders the release of the material witness(es), the material witness(es)' attorney

12   shall immediately present the release order to the Court for signature and filing.
13
     Before release of the material witness(es) from custody, the Government shall
14

15   serve the material witness( es) with a subpoena for the trial date and a travel fund
16
     advance letter.
17

18         IT IS SO ORDERED.

19
20
21
     Dated:     t Id-bo J-i
22               Tl                ~~
23
                                      Ruth Bermudez Montenegro
24
25                                    United States Magistrate Judge
26
27
28


                                              -7-
